Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-11 (renumbered 1-8) are allowed.

The following is an examiner’s statement of reasons for allowance: The prior arts made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, and 10-11. Examiner finds Applicant’s arguments in this regard, as detailed in pages 10-12 of Applicant Arguments/Remarks filed on 1/12/2022 to be persuasive. Specifically, the prior art of records Munemoto, Mazeda, and Torgerson, does not teach or fairly suggest the claim 1 features: “reflect, on the editing screen of the user interface program, an element of the user interface program that correspond to the element of the controller program that is selected and moved from the editing screen of the controller program to the editing screen of the user interface program” and “wherein the processor updates a variable mapping when the element of the controller program is dragged and dropped to a movement destination in the editing screen of the user interface program having the element of the user interface program corresponding to the element of the controller program, and there are elements of the user interface program corresponding to the elements of the controller program at the movement destination”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171